 



Keith B. Westergaard

12757-54 Avenue, Surrey, BC V3X 3Cl

(604) 970-4992

 

September 30, 2016

 

DSG Global Inc.

5455 — 152nd Street

Suite 214

Surrey, BC

V3S 5A5

 

Attention: Robert Silzer

 

Resignation as a Director of

DSG Global Inc.

(Company)

 

To the Company

 

I hereby resign as a Director of DSG Global Inc. My resignation is effective
immediately.

 

(In the event that there is a prescribed form for Resignation as Director of DSG
Global Inc. required, please send said form to me by email in order that I can
complete and return the same forth with.)

 

Yours truly,       /s/ Keith B. Westergaard  

 

 

  